          Case 1:19-cv-11880-VSB Document 14-1 Filed 05/15/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
  Manuel Rubio                                              :
                                                            :
                                                            :
                                         Plaintiff(s),      :
                                                            :       19
                                                                No. ____-CV- 11880
                                                                             ________ (VSB)
                           -v-                              :
                                                            :   CASE MANAGEMENT PLAN
BSDB Management Inc.,                                       :   AND SCHEDULING ORDER
Marvin Neiman, and                                          :
Dove Lebovic                             Defendant(s). :
                                                            :
---------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

       Pursuant to Rules 16-26(f) of the Federal Rules of Civil Procedure, the Court hereby
adopts the following Case Management Plan and Scheduling Order:

1.                                                    X
        All parties [consent _____ / do not consent _____]  to conducting all further proceedings
        before a United States Magistrate Judge, including motions and trial, pursuant to 28
        U.S.C. § 636(c). The parties are free to withhold consent without adverse substantive
        consequences. [If all consent, the remainder of the Order need not be completed at this
        time.]

2.                                         X
        The parties [have ____ / have not _____] engaged in settlement discussions.

3.      This case [is _x____ / is not ____] to be tried to a jury.

4.      Except as provided by Rule 15 of the Federal Rules of Civil Procedure, no additional
        parties may be joined without leave of the Court.

5.      Except as provided by Rule 15 of the Federal Rules of Civil Procedure, no additional
        causes of action or defenses may be asserted after without leave of the Court.

6.      Initial disclosures pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure shall
                                       May 28, 2020
        be completed no later than _________________________.         [Absent exceptional
        circumstances, within 14 days of the date of the parties’ conference pursuant to Rule
        26(f).]

7.                                                            September 11, 2020
        All fact discovery is to be completed no later than __________________________.    [A
        period not to exceed 120 days unless the Court finds that the case presents unique
        complexities or other exceptional circumstances.]

8.      The parties are to conduct discovery in accordance with the Federal Rules of Civil
       Case 1:19-cv-11880-VSB Document 14-1 Filed 05/15/20 Page 2 of 3



      Procedure and the Local Rules of the Southern District of New York. The following
      interim deadlines may be extended by the parties on consent without application to the
      Court, provided that the parties meet the deadline for completing fact discovery set forth
      in ¶ 7 above.

      a.                                                                      June 15, 2020
             Initial requests for production of documents shall be served by ______________.

      b.                                          June 15, 2020
             Interrogatories shall be served by _______________.

      c.                                         September 11, 2020
             Depositions shall be completed by _______________.

              i. Absent an agreement between the parties or an order from the Court,
                 depositions are not to be held until all parties have responded to initial
                 requests for document production.

             ii. There is no priority for depositions by reason of a party’s status as a plaintiff
                 or a defendant.

            iii. Absent an agreement between the parties or an order from the Court, non-
                 party depositions shall follow initial party depositions.

      d.                                                                   June 30, 2020.
             Requests for admissions shall be served no later than _____

9.    All expert discovery, including disclosures, reports, production of underlying documents,
                                               December 11, 2020
      and depositions shall be completed by _________________________.         [The parties shall
      be prepared to describe their contemplated expert discovery and the bases for their
      proposed deadlines at the initial conference.]

10.                                                   December 31, 2020
      All discovery shall be completed no later than _______________.

11.   The Court will conduct a post-discovery conference on _________________________ at
      ____________. [To be completed by the Court.] No later than two weeks in advance of
      the conference, the parties are to submit a joint letter updating the Court on the status of
      the case, including but not limited to whether either party intends to file a dispositive
      motion and what efforts the parties have made to settle the action. If either party
      contemplates filing a dispositive motion, the parties should be prepared to discuss a
      briefing schedule at the post-discovery conference.

12.   Unless otherwise ordered by the Court, the joint pretrial order and additional submissions
      required by Rule 6 of the Court’s Individual Rules and Practices shall be due 30 days
      from the close of discovery, or if any dispositive motion is filed, 30 days from the Court’s
      decision on such motion. This case shall be trial ready 60 days from the close of
      discovery or from the Court’s decision on any dispositive motion.




                                                2
          Case 1:19-cv-11880-VSB Document 14-1 Filed 05/15/20 Page 3 of 3



13.      Counsel for the parties propose the following alternative dispute resolution mechanism
         for this case:

         a.     _____ Referral to a Magistrate Judge for settlement discussions.

         b.       X Referral to the Southern District’s Mediation Program. [Note that all
                _____
                employment discrimination cases, except cases brought under the Fair Labor
                Standards Act of 1938, 29 U.S.C. § 201 et seq., are designated for automatic
                referral to the Court’s Alternative Dispute Resolution program of mediation.
                Accordingly, counsel in such cases should select 13(b).]

         c.     _____ Retention of a private mediator.

         The use of any alternative dispute resolution mechanism does not stay or modify any date
         in this Order.

14.      The parties have conferred and their present best estimate of the length of trial is
           4-5 days
         _______________.


SO ORDERED.

Dated:           __________________
                 New York, New York

                                                        ________________________________
                                                        Vernon S. Broderick
                                                        United States District Judge




                                                   3
